IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00124-CR
 
Ex parte
Eric Dale Angelo
 
 

From the 54th District Court
McLennan County, Texas
Trial Court Nos. 2009-726-C2
& 2009-603-C2
 

MEMORANDUM  Opinion





 
            Eric Dale Angelo attempts to request
post-conviction relief through an original petition for habeas corpus addressed
to this Court.  By letter, the Clerk notified Angelo that this proceeding was
subject to being dismissed because this Court does not have jurisdiction to
issue or grant a post-conviction writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.05
(Vernon 2005).  Angelo was further warned that the proceeding would be
dismissed unless, within 21 days of the date of the letter, a response was
filed showing grounds for continuing the proceeding.  Angelo has not filed a
response.
            Accordingly, this proceeding is
dismissed.  See Tex. R. App. P.
44.3.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Proceeding
dismissed
Opinion
delivered and filed May 5, 2010
Do
not publish 
[CR25]